Exhibit 10.1


Exchange Agreement
June 4, 2019
Quidel Corporation
12544 High Bluff Drive, Suite 200
San Diego, California 92130
Attn: Randall J. Steward
Re:
Exchange of 3.25% Convertible Senior Notes due 2020 for Common Stock

Ladies and Gentlemen:
The undersigned investor (the “Investor”), for itself and on behalf of the
beneficial owners listed on Exhibit B.1 hereto (“Accounts”) for whom the
Investor confirms it holds contractual and investment authority (each, including
the Investor if it is a party exchanging Notes (as defined below), an
“Exchanging Investor”), hereby agrees to exchange, with Quidel Corporation, a
Delaware corporation (the “Company”), certain 3.25% Convertible Senior Notes due
2020, CUSIP 74838J AA9 (the “Notes”) for shares (the “Shares”) of the Company’s
Common Stock, par value $0.001 per share (the “Common Stock”). The Investor
understands that the exchange (the “Exchange”) is being made without
registration of the offer or sale of the Shares under the Securities Act of
1933, as amended (the “Securities Act”), or any securities laws of any state of
the United States or of any other jurisdiction and that the Shares are being
offered only to institutional “accredited investors” within the meaning of Rule
501 of Regulation D under the Securities Act that are also “qualified
institutional buyers” within the meaning of Rule 144A under the Securities Act,
pursuant to a private placement exemption from registration under Section
4(a)(2) of the Securities Act.


This Exchange Agreement and the Terms and Conditions for Exchange of Securities,
dated June 4, 2019, attached hereto as Exhibit A (the “Terms and Conditions”
and, together with this Exchange Agreement, this “Agreement”) is made as of the
date hereof between the Company and the Investor.


Subject to the terms and conditions of this Agreement, the Investor hereby
agrees to exchange, and cause the other Exchanging Investors to exchange, $[___]
aggregate principal amount of the Notes (the “Exchanged Notes”) for a number of
Shares as set forth in the Terms and Conditions, and the Company agrees to issue
such Shares to the Exchanging Investors in exchange for such Exchanged Notes.
At or prior to the times set forth in Exhibit B.2 hereto (the “Exchange
Procedures”), the Investor shall cause the Exchanged Notes to be delivered by
book entry transfer through the facilities of The Depository Trust Company
(“DTC”) to The Bank of New York Mellon Trust Company, N.A., in its capacity as
trustees of the Notes (in such capacity, the “Trustee”), for the account/benefit
of the Company for cancellation as instructed in the Exchange Procedures and at
Closing (as defined in the Terms and Conditions); and on the Closing Date (as
defined in the Terms and Conditions), subject to satisfaction of the conditions
precedent specified in Section 5 of the Terms and Conditions and the prior
receipt by the Trustee from the Investor of the Exchanged Notes, the Company
shall deliver to the DTC account specified by the Investor for each relevant
Exchanging Investor in Exhibit B.1 a number of Shares as set forth in the Terms
and Conditions. All questions as to the form of all documents and the validity
and acceptance of the Exchanged Notes and the Shares will be determined by the
Company, in its sole discretion, which determination shall be final and binding.







--------------------------------------------------------------------------------




Subject to the terms and conditions of this Agreement, the Investor hereby, for
itself and on behalf of the Accounts, (a) waives any and all other rights with
respect to the Exchanged Notes and (b) releases and discharges the Company from
any and all claims the undersigned and the Accounts may now have, or may have in
the future, arising out of, or related to, the Exchanged Notes.


Each of the provisions of the Terms and Conditions is incorporated herein by
reference in its entirety, and shall be deemed to be a part of this Exchange
Agreement to the same extent as if such provisions had been set forth in full
herein; and each of the representations, warranties, and agreements set forth
therein shall be deemed to have been made at and as of the date of this Exchange
Agreement. Unless otherwise defined herein, terms defined in the Terms and
Conditions are used herein as therein defined.
This Agreement constitutes the entire agreement between the Company and the
Investor with respect to the subject matters hereof. This Exchange Agreement may
be executed by one or more of the parties hereto in any number of separate
counterparts (including by facsimile or other electronic means, including
telecopy, email or otherwise), and all of said counterparts taken together shall
be deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Exchange Agreement by facsimile or other transmission
(e.g., “pdf” or “tif” format) shall be effective as delivery of a manually
executed counterpart hereof.
[SIGNATURE PAGE FOLLOWS]









--------------------------------------------------------------------------------






If the foregoing correctly sets forth your understanding as to the matters set
forth herein, please indicate your acceptance thereof in the space provided
below for that purpose and deliver a copy to the undersigned, whereupon this
Agreement shall constitute a binding agreement between the Company and the
Investor.


 
Very truly yours,
 
Quidel Corporation


 
By    
Name:
Title:
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------






Please confirm that the foregoing correctly sets forth the agreement between the
Company and the Investor by signing in the space provided below for that
purpose.


AGREED AND ACCEPTED:


Investor:
[_____________],
in its capacity as described in the first paragraph hereof


By      
   Name:
   Title:



 







--------------------------------------------------------------------------------


EXHIBIT A


Terms and Conditions for Exchange of Securities
Each of Quidel Corporation, a Delaware corporation (the “Company”), and the
undersigned (the “Investor”), for itself and on behalf of the beneficial owners
listed on Exhibit B.1 to the Exchange Agreement for whom the Investor holds
contractual and investment authority (together with the Investor, the
“Exchanging Investors”), hereby confirms its agreement pursuant to that certain
exchange agreement, dated as of June 4, 2019 (the “Exchange Agreement”), to
which these Terms and Conditions for Exchange of Securities (the “Terms and
Conditions”) are attached as Exhibit A, as set forth in these Terms and
Conditions and in the Exchange Agreement (together, this “Agreement”) relating
to the exchange of certain Notes for Shares as set forth in this Agreement.
Capitalized terms used but not defined in the Terms and Conditions have the
meanings set forth in the Exchange Agreement.


1. Exchange Consideration; Exchange. On the basis of the representations,
warranties and agreements herein contained and subject to the terms and
conditions herein set forth, the Investor hereby agrees to exchange, and to
cause the other Exchanging Investors to exchange, $[_______] aggregate principal
amount of the Notes (the “Exchanged Notes”) for:


(a)a number of Shares per $1,000 principal amount of such Exchanged Notes equal
to 28.0702; plus
(b)    an additional number of Shares per $1,000 principal amount of such
Exchanged Notes equal to $284.47 divided by the average of the Daily VWAPs (as
defined below) over the Reference Period (as defined below) (the aggregate
number of Shares under clause (a) and (b), the “Exchange Consideration”);
in each case, as adjusted in good faith by the Company for any stock dividend,
stock split, stock combination, reclassification or similar transaction
occurring on or after the date hereof and prior to the Closing Date; provided
that the aggregate amount of Shares for all Exchanged Notes shall be rounded
down to the nearest whole share for each Exchanging Investor.
For the avoidance of doubt, no cash will be paid to any Exchanging Investor in
respect of any accrued and unpaid interest on the Exchanged Notes.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
state or federally chartered banking institutions in New York, New York are
authorized or required to be closed.
“Closing Sale Price” is defined in the Indenture, dated as of December 1, 2014,
between the Company and the Trustee, as supplemented by the First Supplemental
Indenture, dated as of December 8, 2014, between the Company and the Trustee, in
respect of the Notes (as supplemented, the “Indenture”).
“Daily VWAP” means, for each Trading Day (as defined below) in the Reference
Period (as defined below), the per share volume-weighted average price of the
Common Stock as displayed under the heading “Bloomberg VWAP” on Bloomberg page
“QDEL <equity> AQR” (or its equivalent successor if such page is not available)
in respect of the period from the scheduled open of trading until the scheduled
close of trading of the primary trading session on such Trading Day (or if such
volume-weighted average price is unavailable, the Closing Sale Price on such
day). The


Ex. A – 1

--------------------------------------------------------------------------------





“Daily VWAP” will be determined without regard to pre- or after-hours trading or
any other trading outside of the regular trading session trading hours.
“Market Disruption Event” means (i) a failure by The NASDAQ Global Select
Market, or if the Common Stock is not listed on The NASDAQ Global Select Market,
the principal other U.S. national or regional securities exchange on which the
Common Stock is then listed, to open for trading or (ii) the occurrence or
existence for more than a one half-hour period in the aggregate on any Scheduled
Trading Day (as defined in the Indenture) for the Common Stock of any suspension
or limitation imposed on trading (by reason of movements in price exceeding
limits permitted by The NASDAQ Global Select Market or otherwise) in the Common
Stock or in any options contracts or future contracts relating to the Common
Stock, and such suspension or limitation occurs or exists at any time before
1:00 p.m. (New York City time) on such day.
“Reference Period” means the period of three consecutive Trading Days commencing
on the first Trading Day following the date hereof.
“Trading Day” means a day on which (i) there is no Market Disruption Event and
(ii) The NASDAQ Global Select Market or, if the Common Stock is not listed on
The NASDAQ Global Select Market, the principal other U.S. national or regional
securities exchange on which the Common Stock is then listed is open for
trading, in either case, with a scheduled closing time of 4:00 p.m. (New York
City time) or the then-standard closing time for regular trading on the relevant
exchange or market. For the purposes of this definition, if the Common Stock is
not so listed, “Trading Day” means a Business Day.
The Exchange shall occur in accordance with the Exchange Procedures; provided
that each of the Company and the Investor acknowledges that the delivery of the
Exchanged Notes for withdrawal through the Deposits and Withdrawal at Custodian
(“DWAC”) program through the DTC or the delivery of the Shares to any Exchanging
Investor may be delayed due to procedures and mechanics within the system of the
DTC or The NASDAQ Global Select Market (“NASDAQ”) (including the procedures and
mechanics regarding the listing of the Shares on NASDAQ) and that such a delay
will not be a default under this Agreement so long as (i) the Investor and/or
the Company, as the case may be, is using its reasonable best efforts to effect
such delivery, and (ii) such delay is no longer than three Business Days;
provided, further, that no delivery of Shares will be made until such Exchanged
Notes have been properly submitted for withdrawal through the DWAC program in
accordance with this Agreement, and no accrued interest will be payable by
reason of any delay in making such delivery.
The cancellation of the Exchanged Notes shall be effected through the DWAC
program in accordance with the customary procedures of the Trustee.
For the avoidance of doubt, as of the Closing, the aggregate principal amount of
Exchanged Notes shall be terminated and cancelled in full and the Exchanging
Investors shall have no rights thereunder, except the right to receive the
Shares on the Closing Date.
2.    The Closing. The closing of the Exchange (the “Closing”) shall take place
at the offices of Gibson, Dunn & Crutcher LLP at 10:00 a.m., New York City time,
on June 17, 2019, or if June 17, 2019 is not a Trading Day, then the next
Trading Day thereafter (the “Closing Date”), or at such other time and place as
the Company and the Investor may mutually agree.




Ex. A – 2

--------------------------------------------------------------------------------





3.    Representations and Warranties and Covenants of the Company. As of the
date hereof and as of the Closing, the Company represents and warrants to, and
covenants with, the Exchanging Investors that:
(a)    The Company has been duly organized and is validly existing as a
corporation in good standing under the laws of the State of Delaware and has the
corporate power and authority to own, lease and operate its properties and to
conduct its business as it is currently being conducted.
(b)    The Company has full power and authority to enter into this Agreement and
perform all obligations required to be performed by the Company hereunder.
(c)    This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except that such
enforcement may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).
(d)    The execution of this Agreement by the Company and the consummation by
the Company of the transactions contemplated hereby (i) does not require the
consent, approval, authorization, order, registration or qualification of, or
filing with, any governmental authority, non-governmental regulatory authorities
(including NASDAQ, other than the filing with NASDAQ of a Listing of Additional
Shares notification (the “LAS”) which the Company will so file prior to the
issuance of Shares included in the Exchange Consideration on the Closing Date),
or court, or body or arbitrator having jurisdiction over the Company (except as
may be required under the securities or Blue Sky laws of the various states);
(ii) does not and will not constitute or result in a breach, violation or
default under any note, bond, mortgage, deed, indenture, lien, instrument,
contract, agreement, lease or license, whether written or oral, express or
implied, or any statute, law, ordinance, decree, order, injunction, rule,
directive, judgment or regulation of any court, administrative or regulatory
body, governmental authority, arbitrator, mediator or similar body on the part
of the Company or cause the acceleration or termination of any obligation or
right of the Company, and (iii) does not and will not constitute or result in a
breach, violation or default under the Company’s Certificate of Incorporation or
by-laws, except in the case of clause (ii), where such violations, conflicts,
breaches or defaults would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the business, properties,
financial position, stockholders’ equity, or results of operations of the
Company and its subsidiaries taken as a whole (a “Material Adverse Effect”) or
prevent or materially interfere with consummation of the transactions
contemplated by this Agreement.
(e)    The Shares have been duly reserved for issuance and, when issued,
delivered and paid for in the manner set forth in this Agreement, will be
validly issued, fully paid and non-assessable, and the issuance of such Shares
will not be subject to any preemptive or similar rights, other than any rights
that have been complied with or waived.
(f)    Assuming the accuracy of the representations and warranties of the
Investor set forth in this Agreement, the issuance of the Shares pursuant to
this Agreement are exempt from the registration requirements of the Securities
Act and the Shares will not be subject to restrictions on transfer under the
Securities Act (and will not have any restrictive legends on such certificates
or book‑entry notations representing such Shares).


Ex. A – 3

--------------------------------------------------------------------------------





(g)    The Company hereby agrees to publicly disclose on or before 8:30 a.m.,
New York City time, on the first Business Day after the date hereof, the
exchange of the Exchanged Notes as contemplated by this Agreement in a press
release; provided that if the Exchange does not take place no press release will
be required. The Company hereby acknowledges and agrees that any press release
will disclose all confidential information to the extent the Company believes
such confidential information constitutes material non-public information, if
any, with respect to the Exchange or otherwise communicated by the Company to
the Investor or any Exchanging Investor in connection with the Exchange.
(h)    The Company is responsible for paying all of its fees and expenses, the
fees and expenses of its advisors, transfer agent, registrar and other
representatives, if any, of the transactions contemplated by this Agreement;
provided that Investor (for itself and on behalf of the Exchanging Investors) is
responsible for any applicable transfer taxes.
(i)    The Company will, upon request, execute and deliver any additional
documents deemed by the Trustee or the transfer agent to be reasonably necessary
to complete the transactions contemplated by this Agreement.
(j)    The Company and each of its subsidiaries within the meaning of Rule
1-02(w) of Regulation S-X promulgated under the Securities Act (“subsidiaries”)
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified or have such power or
authority would not, individually or in the aggregate, (i) have a Material
Adverse Effect, (ii) prevent or materially interfere with consummation of the
transactions contemplated by this Agreement, or (iii) result in the delisting of
Shares from NASDAQ.


4.    Representations and Warranties and Covenants of the Investor. As of the
date hereof and as of the Closing, the Investor hereby, for itself and on behalf
of the Exchanging Investors, represents and warrants to, and covenants with, the
Company that:
(a)    The Investor and each Exchanging Investor is a corporation, limited
partnership, limited liability company or other entity, as the case may be, duly
formed, validly existing and in good standing under the laws of the jurisdiction
of its formation.
(b)    The Investor has all requisite corporate (or other applicable entity)
power and authority to execute and deliver this Agreement for itself and on
behalf of the Exchanging Investors and to carry out and perform its obligations
under the terms hereof and the transactions contemplated hereby. This Agreement
has been duly authorized, executed and delivered by the Investor and constitutes
the valid and binding obligation of the Investor, enforceable in accordance with
its terms, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors, and rules of law governing specific
performance, injunctive relief or other equitable remedies. If the Investor is
executing this Agreement on behalf of an Account, (i) the Investor has all
requisite discretionary and contractual authority to enter into this Agreement
on behalf of, and, bind, each Account, and (ii) Exhibit B.1 attached to the
Exchange Agreement is a true, correct and complete list of (A) the name of each
Account and (B) the principal amount of each Account’s Exchanged Notes.


Ex. A – 4

--------------------------------------------------------------------------------





(c)    Each of the Exchanging Investors is the current sole legal and beneficial
owner of the Exchanged Notes set forth on Exhibit B.1 attached to the Exchange
Agreement. When the Exchanged Notes are exchanged, the Company will acquire
good, marketable and unencumbered title thereto, free and clear of all liens,
restrictions, charges, encumbrances or adverse claims, rights or proxies of any
kind (i) arising by operation of applicable law, (ii) arising by operation of
any organizational documents of the Company, the Investor, each Exchanging
Investor or the Notes, (iii) that is not terminated on or prior to the Closing,
or (iv) created by or imposed by or on the Company. None of the Exchanging
Investors has, in whole or in part, other than pledges or security interests
that an Exchanging Investor may have created in favor of a prime broker under
and in accordance with its prime brokerage agreement with such broker, (x)
assigned, transferred, hypothecated, pledged, exchanged or otherwise disposed of
any of its Notes (other than to the Company pursuant hereto), or (y) given any
person or entity any transfer order, power of attorney or other authority of any
nature whatsoever with respect to its Notes.
(d)    The execution, delivery and performance of this Agreement by the Investor
and compliance by the Investor with all provisions hereof and the consummation
of the transactions contemplated hereby, will not (i) require any consent,
approval, authorization or other order of, or qualification with, any court or
governmental body or agency (except as may be required under the securities or
Blue Sky laws of the various states), (ii) constitute a breach or violation of
any of the terms or provisions of, or result in a default under, (x) the
organizational documents of any of the Investor or any Exchanging Investor or
(y) any material indenture, loan agreement, mortgage, lease or other agreement
or instrument to which the Investor or any of the Exchanging Investors is a
party or by which such Investor or any such Exchanging Investor is bound, or
(iii) violate or conflict with any applicable law or any rule, regulation,
judgment, decision, order or decree of any court or any governmental body or
agency having jurisdiction over the Investor or any of the Exchanging Investors.
(e)    The Investor and each Exchanging Investor is a resident of the
jurisdiction set forth on Exhibit B.1 attached to the Exchange Agreement.
(f)    The Investor and each Exchanging Investor will comply with all applicable
laws and regulations in effect necessary for the Investor to consummate the
transactions contemplated hereby and obtain any consent, approval or permission
required for the transactions contemplated hereby and the laws and regulations
of any jurisdiction to which the Investor and each such Exchanging Investor is
subject, and the Company shall have no responsibility for the Investor’s or any
Exchanging Investors failure to do any of the above.
(g)    The Investor acknowledges that no person has been authorized to give any
information or to make any representation or warranty concerning the Company or
the Exchange other than the information set forth herein in connection with the
Investor’s and the Exchanging Investor’s examination of the Company and the
terms of the Exchange and the Shares, and the Company does not, and the J. Wood
Capital Advisors LLC (the “Placement Agent”) does not, take any responsibility
for, and neither the Company nor the Placement Agent can provide any assurance
as to the reliability of, any other information, if any, that others may provide
to the Investor or any Exchanging Investor.
(h)    The Investor and each Exchanging Investor has such knowledge, skill and
experience in business, financial and investment matters so that it is capable
of evaluating the merits and risks with respect to the Exchange and an
investment in the Shares. With the assistance of each Exchanging Investor’s own
professional advisors, to the extent that the Exchanging Investor has


Ex. A – 5

--------------------------------------------------------------------------------





deemed appropriate, such Exchanging Investor has made its own legal, tax,
accounting and financial evaluation of the merits and risks of an investment in
the Shares and the consequences of the Exchange and this Agreement and the
Exchanging Investor has made its own independent decision that the investment in
the Shares is suitable and appropriate for the Exchanging Investor. Each
Exchanging Investor has considered the suitability of the Shares as an
investment in light of such Exchanging Investor’s circumstances and financial
condition and is able to bear the risks associated with an investment in the
Shares.
(i)    The Investor confirms that it and each Exchanging Investor is not relying
on any communication (written or oral) of the Company, the Placement Agent or
any of their respective affiliates or representatives as investment advice or as
a recommendation to purchase the Shares in the Exchange. It is understood that
information provided by the Company, the Placement Agent or any of their
respective affiliates and representatives shall not be considered investment
advice or a recommendation to enter into the Exchange, and that none of the
Company, the Placement Agent or any of their respective affiliates or
representatives is acting or has acted as an advisor to the Investor or any
Exchanging Investor in deciding whether or not to invest in the Shares.
(j)    The Investor confirms that the Company has not (i) given any guarantee,
representation or warranty as to the potential success, return, effect or
benefit (either legal, regulatory, tax, financial, accounting or otherwise) of
an investment in the Shares or (ii) made any representation or warranty to the
Investor or any Exchanging Investor regarding the legality of an investment in
the Shares under applicable legal investment or similar laws or regulations. In
deciding to participate in the Exchange, the Investor is not relying on the
advice or recommendations of the Company and the Investor has made its own
independent decision that the investment in the Shares is suitable and
appropriate for the Investor and the Exchanging Investors.
(k)    The Investor and each Exchanging Investor is familiar with the business
and financial condition and operations of the Company and the Investor and each
Exchanging Investor has had the opportunity to conduct its own investigation of
the Company and the Shares. The Investor and each Exchanging Investor has had
access to Company’s filings made with the Securities and Exchange Commission
(the “SEC”) and such other information concerning the Company and the Shares as
it deems necessary to enable it to make an informed investment decision
concerning the Exchange. The Investor and each Exchanging Investor has been
offered the opportunity to ask such questions of the Company and its
representatives and received answers thereto, as it deems necessary to enable it
to make an informed investment decision concerning the Exchange.
(l)    The Investor acknowledges and understands that at the time of the
Closing, the Company may be in possession of material non-public information not
known to the Investor or any Exchanging Investor that may impact the value of
the Notes, including the Exchanged Notes, and the Shares (“Information”) that
the Company has not disclosed to the Investor or any Exchanging Investor. The
Investor and each Exchanging Investor understands, based on its experience, the
disadvantage to which the Investor and each Exchanging Investor is subject due
to the disparity of information between the Company, on the one hand, and the
Investor and each Exchanging Investor, on the other hand. Notwithstanding this,
the Investor and each Exchanging Investor has deemed it appropriate to
participate in the Exchange. The Investor agrees that the Company and its
directors, officers, employees, agents, stockholders and affiliates shall have
no liability to the Investor or any Exchanging Investor or their respective
beneficiaries whatsoever due to or in connection with the Company’s use or
non-disclosure of the Information or otherwise as a result of the Exchange, and


Ex. A – 6

--------------------------------------------------------------------------------





the Investor hereby irrevocably waives any claim that it or any Exchanging
Investor might have based on the failure of the Company to disclose the
Information.
(m)    The Investor and each Exchanging Investor understands that no federal,
state, local or foreign agency has passed upon the merits or risks of an
investment in the Shares or made any finding or determination concerning the
fairness or advisability of this investment.
(n)    Each Exchanging Investor is an “accredited investor” as defined in Rule
501(a) under the Securities Act and it and any account (including for purposes
of this Section 4(n), the Accounts) for which it is acting (for which it has
sole investment discretion) is a “qualified institutional buyer” as defined in
Rule 144A under the Securities Act. The Investor agrees to furnish any
additional information reasonably requested by the Company or any of its
representatives to assure compliance with applicable U.S. federal and state
securities laws in connection with the Exchange.
(o)    The Investor and each Exchanging Investor is not, and has not been during
the consecutive three month period preceding the date hereof and as of the
Closing, will not be, a director, officer or “affiliate” within the meaning of
Rule 144 promulgated under the Securities Act (an “Affiliate”) of the Company.
To the Investor’s knowledge, no Exchanging Investor acquired any of the Notes,
directly or indirectly, from an Affiliate of the Company. Each Exchanging
Investor and its Affiliates collectively beneficially own and will beneficially
own as of the Closing Date (i) less than 10% of the outstanding Common Stock and
(ii) less than 10% of the aggregate number of votes that may be cast by holders
of those outstanding securities of the Company that entitle the holders thereof
to vote generally on all matters submitted to the Company’s stockholders for a
vote (the “Voting Power”). No Exchanging Investor is a subsidiary, affiliate or,
to the Investor’s knowledge, otherwise closely‑related to any director or
officer of the Company or beneficial owner of 10% or more of the outstanding
Common Stock or Voting Power (each such director, officer or beneficial owner, a
“Related Party”). To the Investor’s knowledge, no Related Party beneficially
owns 10% or more of the outstanding voting equity, or votes entitled to be cast
by the outstanding voting equity, of any Exchanging Investor.
(p)    Neither the Investor nor any Exchanging Investor is directly, or
indirectly through one or more intermediaries, controlling or controlled by, or
under direct or indirect common control with, the Company.
(q)    Each Exchanging Investor is acquiring the Shares solely for its own
beneficial account (or for any account (including for purposes of this Section
4(q), the Accounts) for which it has sole investment discretion), for investment
purposes, and not with a view to, or for resale in connection with, any
distribution of the Shares. The Investor and each Exchanging Investor
understands that the offer and sale of the Shares have not been registered under
the Securities Act or any state securities laws and the Shares are being offered
and sold without registration under the Securities Act by reason of specific
exemption(s) under the provisions thereof which depend in part upon the
investment intent of the Exchanging Investors and the accuracy of the other
representations and warranties made by the Investor in this Agreement. The
Investor and the Exchanging Investors understand that the Company is relying
upon the representations, warranties and agreements contained in this Agreement
(and any supplemental information provided to the Company by the Investor or the
Exchanging Investors) for the purpose of determining whether this transaction
meets the requirements for such exemption(s).


Ex. A – 7

--------------------------------------------------------------------------------





(r)    The Investor acknowledges that the terms of the Exchange have been
mutually negotiated between the Investor and the Company. The Investor was given
a meaningful opportunity to negotiate the terms of the Exchange.
(s)    The Investor acknowledges that it and each Exchanging Investor had a
sufficient amount of time to consider whether to participate in the Exchange and
that neither the Company nor the Placement Agent has placed any pressure on the
Investor or any Exchanging Investor to respond to the opportunity to participate
in the Exchange. The Investor acknowledges that neither it nor any Exchanging
Investor became aware of the Exchange through any form of general solicitation
or advertising within the meaning of Rule 502 under the Securities Act or
otherwise through a “public offering” under Section 4(a)(2) of the Securities
Act.
(t)    The operations of the Investor and each Exchanging Investor have been
conducted in material compliance with the applicable rules and regulations
administered or conducted by the U.S. Department of Treasury Office of Foreign
Assets Control (“OFAC”), the applicable rules and regulations of the Foreign
Corrupt Practices Act (“FCPA”) and the applicable Anti-Money Laundering (“AML”)
rules in the Bank Secrecy Act. The Investor has performed due diligence
necessary to reasonably determine that the Exchanging Investors are not named on
the lists of denied parties or blocked persons administered by OFAC, resident in
or organized under the laws of a country that is the subject of comprehensive
economic sanctions and embargoes administered or conducted by OFAC
(“Sanctions”), are not otherwise the subject of Sanctions and have not been
found to be in violation or under suspicion of violating OFAC, FCPA or AML rules
and regulations.
(u)    The Investor acknowledges it and each Exchanging Investor understands
that the Company intends to pay a financial advisor a fee in respect of the
Exchange.
(v)    The Investor will, upon request, execute and deliver, for itself and on
behalf of any Exchanging Investor, any additional documents deemed by the
Company and the Trustee or the transfer agent to be reasonably necessary to
complete the transactions contemplated by this Agreement.
(w)    The Investor understands that, unless the Investor notifies the Company
in writing to the contrary before the Closing, each of the Investor’s
representations and warranties contained in this Agreement will be deemed to
have been reaffirmed and confirmed as of the Closing.
(x)    No later than one (1) Business Day after the date hereof, the Investor
agrees to deliver to the Company settlement instructions substantially in the
form of Exhibit B.1 attached to the Exchange Agreement for each of the
Exchanging Investors.
(y)    The Investor acknowledges and agrees that it and each Exchanging Investor
has not disclosed, either directly or indirectly, and will not disclose, to any
third party any information regarding the Exchange, and has not transacted, and
will not transact, either directly or indirectly, in any securities of the
Company, including, but not limited to, any hedging transactions, short sales or
other derivatives transactions, from the time the Investor was first contacted
by the Company or the Placement Agent with respect to the transactions
contemplated by this Agreement until after the confidential information (as
described in the confirmatory wall-crossing email received by the Investor from
the Placement Agent) is made public.


Ex. A – 8

--------------------------------------------------------------------------------





(z)    The Investor acknowledges that the Company may issue appropriate
stop-transfer instructions to its transfer agent, if any, and may make
appropriate notations to the same effect in its books and records to ensure
compliance with the provisions of this Section 4.
(aa)    The Investor understands that the Company, the Placement Agent and
others will rely upon the truth and accuracy of the foregoing representations,
warranties and covenants and agrees that if any of the representations and
warranties deemed to have been made by it or the Exchanging Investors by
participation in the transactions contemplated by this Agreement and acquisition
of the Shares are no longer accurate, the Investor shall promptly notify the
Company and the Placement Agent. The Investor understands that, unless the
Investor notifies the Company in writing to the contrary before the Closing,
each of the Investor’s representations and warranties contained in this
Agreement, including those made on behalf of the Exchanging Investors, will be
deemed to have been reaffirmed and confirmed as of the Closing. If the Investor
is exchanging any Exchanged Notes and acquiring the Shares as a fiduciary or
agent for one or more accounts (including for purposes of this Section 4(aa),
the Accounts which are Exchanging Investors), it represents that (i) it has sole
investment discretion with respect to each such account, (ii) it has full power
to make the foregoing representations, warranties and covenants on behalf of
such account and (iii) it has contractual authority with respect to each such
account.
(bb)    The Investor acknowledges and agrees that the Placement Agent has not
acted as a financial advisor or fiduciary to the Investor or any Exchanging
Investor and that the Placement Agent and its respective directors, officers,
employees, representatives and controlling persons have no responsibility for
making, and have not made, any independent investigation of the information
contained herein or in the Company’s SEC filings and make no representation or
warranty to the Investor or any Exchanging Investor, express or implied, with
respect to the Company, the Notes or the Shares or the accuracy, completeness or
adequacy of the information provided to the Investor or any Exchanging Investor
or any other publicly available information, nor shall any of the foregoing
persons be liable for any loss or damages of any kind resulting from the use of
the information contained therein or otherwise supplied to the Investor or any
Exchanging Investor.
5.    Conditions to Obligations of the Investor and the Company. The obligations
of the Investor to deliver (or cause to be delivered) the Exchanged Notes and of
the Company to deliver the Shares to each Exchanging Investor in accordance with
this Agreement are subject to the satisfaction at or prior to the Closing of the
following conditions precedent: (a) the representations and warranties of the
Company contained in Section 3 hereof and of the Investor contained in Section 4
hereof shall be true and correct as of the Closing in all respects with the same
effect as though such representations and warranties had been made as of the
Closing, and (b) no provision of any applicable law or any judgment, ruling,
order, writ, injunction, award or decree of any governmental authority shall be
in effect prohibiting or making illegal the consummation of the transactions
contemplated by this Agreement.
The obligations of the Investor to deliver (or cause to be delivered) the
Exchanged Notes is subject to the following conditions: the Shares (i) shall
have been approved for listing on the NASDAQ and (ii) shall not have been
suspended, as of the Closing Date, by the SEC or the NASDAQ from trading on the
NASDAQ.
The obligations of the Company to deliver the Shares is subject to the Investor
properly submitting (or causing to be submitted) the Exchanged Notes for
withdrawal through the DWAC program in accordance with the Exchange Procedures.


Ex. A – 9

--------------------------------------------------------------------------------





6.    Waiver, Amendment. Neither these Terms and Conditions, the Exchange
Agreement nor any provisions hereof or thereof shall be modified, changed or
discharged, except by an instrument in writing, signed by the Company and the
Investor.
7.    Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by either
the Company or the Investor without the prior written consent of the other.
8.    Taxation. The Investor acknowledges that, if an Exchanging Investor is a
United States person for U.S. federal income tax purposes, either (i) the
Company must be provided with a correct taxpayer identification number (“TIN”)
(generally a person’s social security or federal employer identification number)
and certain other information on a properly completed and executed Internal
Revenue Service (“IRS”) Form W-9, or (ii) another basis for exemption from
backup withholding must be established. The Investor further acknowledges that,
if an Exchanging Investor is not a United States person for U.S. federal income
tax purposes, the Company must be provided the appropriate properly completed
and executed IRS Form W-8, attesting to that non-U.S. Exchanging Investor’s
foreign status and certain other information, including information establishing
an exemption from withholding under Sections 1471 through 1474 of the Internal
Revenue Code of 1986, as amended. The Investor further acknowledges that any
Exchanging Investor may be subject to 30% U.S. federal withholding or 28% U.S.
federal backup withholding on certain payments made to such Exchanging Investor
unless such Exchanging Investor properly establishes an exemption from, or a
reduced rate of, such withholding or backup withholding. See Exhibit C for
additional details.
9.    Waiver of Jury Trial. EACH OF THE COMPANY AND THE INVESTOR, ON ITS OWN
BEHALF AND ON BEHALF OF THE EXCHANGING INVESTORS, HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
10.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to such
state’s rules concerning conflicts of laws that might provide for any other
choice of law.
11.    Submission to Jurisdiction. Each of the Company and the Investor, on its
own behalf and on behalf of the Exchanging Investors, (a) agrees that any legal
suit, action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby shall be instituted exclusively in the courts
of the State of New York located in the City and County of New York or in the
United States District Court for the Southern District of New York; (b) waives
any objection that it may now or hereafter have to the venue of any such suit,
action or proceeding; and (c) irrevocably consents to the jurisdiction of the
aforesaid courts in any such suit, action or proceeding. Each of the Company and
the Investor agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law
12.    Venue. Each of the Company and the Investor irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in Section 11. Each of the Company and the Investor
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


Ex. A – 10

--------------------------------------------------------------------------------





13.    Service of Process. The Investor irrevocably consents to service of
process in the manner provided for notices in Section 14. Nothing in this
Agreement will affect the right of the Company or the Investor to serve process
in any other manner permitted by law.
14.    Agent for Service of Process. The Investor hereby irrevocably appoints
and designates the Agent for Service of Process as designated in Exhibit B.1
attached to the Exchange Agreement (the “Agent for Service of Process”) as its
true and lawful attorney-in-fact and duly authorized agent for the limited
purpose of accepting service of legal process and the Investor agrees that
service of process upon such party shall constitute personal service of such
process on such person. The Investor shall maintain the designation and
appointment of the Agent for Service of Process at such address until all
obligations under this Agreement shall have been completed in total. If the
Agent for Service of Process shall cease to so act, the Investor shall promptly
deliver to the Company and the Placement Agent evidence in writing of acceptance
by another agent for service of process of such appointment, which such other
agent for service of process shall have an address for receipt of service of
process in the State of New York and the provisions above shall equally apply to
such other agent for service of process.
15.    Section and Other Headings. The section and other headings contained in
these Terms and Conditions are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.
16.    Notices. All notices and other communications to the Company provided for
herein shall be in writing and shall be deemed to have been duly given if
delivered personally, sent by registered or certified mail, return receipt
requested, postage prepaid or sent by facsimile or other form of electronic
transmission and will be deemed given on the date so delivered (or, if such day
is not a Business Day, on the first subsequent Business Day) to the following
addresses, or in the case of the Investor, the address provided on Exhibit B.1
attached to the Exchange Agreement (or such other address as the Company or the
Investor shall have specified by notice in writing to the other):
If to the Company:


Quidel Corporation
12544 High Bluff Drive, Suite 200
San Diego, California 92130
Attn: Randall J. Steward,
Chief Financial Officer
Facsimile: 1 (858) 646-8028
Email: rsteward@quidel.com


with a copy to (which shall not constitute notice):


Gibson, Dunn & Crutcher LLP
3161 Michelson Drive
Irvine, California 92612
Attn: Michelle A. Hodges
Facsimile: 1 (949) 475-4703
Email: mhodges@gibsondunn.com



17.    Binding Effect. The provisions of this Agreement shall be binding upon
and accrue to the benefit of the Company and the Investor and their respective
heirs, legal representatives, successors and assigns.
18.    Notification of Changes. After the date of this Agreement, each of the
Company and the Investor hereby covenants and agrees to notify the other upon
the occurrence of any event prior to the Closing of the Exchange pursuant to
this Agreement that would cause any representation, warranty or covenant of the
Company or the Investor, as the case may be, contained in this Agreement to be
false or incorrect.


Ex. A – 11

--------------------------------------------------------------------------------





19.    Reliance by Placement Agent and Financial Advisor. The Placement Agent,
acting as financial advisor to the Company, may rely on each representation and
warranty of the Company and the Investor made herein or pursuant to the terms
hereof with the same force and effect as if such representation or warranty were
made directly to the Placement Agent. The Placement Agent shall be a third-party
beneficiary of this Agreement to the extent provided in this Section 19.
20.    Severability. If any term or provision of this Agreement (in whole or in
part) is invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.
21.    Survival. The representations and warranties of the Company and the
Investor contained in this Agreement or made by or on behalf of the Exchanging
Investors pursuant to this Agreement shall survive the consummation of the
transactions contemplated hereby.
22.    Termination. This Agreement may be terminated and the transactions
contemplated hereby abandoned (a) by mutual agreement of the Company and the
Investor or (b) by either the Company or the Investor if the conditions to such
party’s obligations set forth herein have not been satisfied (unless waived by
the party entitled to the benefit thereof), and the Closing has not occurred on
or before June 21, 2019 without liability of either the Company or the Investor
or the Exchanging Investors, as the case may be; provided that neither the
Company nor the Investor shall be released from liability hereunder if the
Agreement is terminated and the transactions abandoned by reason of the failure
of the Company or the Investor or the Exchanging Investors, as the case may be
to have performed its obligations hereunder. Except as provided above, if this
Agreement is terminated and the transactions contemplated hereby are not
concluded as described above, the Agreement will become void and of no further
force and effect.
[The remainder of this page is intentionally left blank.]




Ex. A – 12

--------------------------------------------------------------------------------


EXHIBIT B.1


Exchanging Investor Information
Exchanging Investor
Aggregate Principal Amount of Exchanged Notes
DTC Participant Name
DTC Participant Number
 
 
 
 
 
 
 
 
 
 
 
 



Agent for Service of Process:
________________________________________
________________________________________
________________________________________


Investor Address:
________________________________________
________________________________________
________________________________________
        
Telephone: _______________________________
Country of Residence:
________________________________________
Taxpayer Identification Number:
________________________________________


Account for Notes
DTC Participant Number:    
DTC Participant Name:    
DTC Participant Phone Number:     
DTC Participant Contact Email:    
FFC Account #:    
Account # at Bank/Broker:    


Account for Shares (if different from Notes)
DTC Participant Number:    
DTC Participant Name:    
DTC Participant Phone Number:     
DTC Participant Contact Email:    
FFC Account #:    


Ex. B.1 – 1

--------------------------------------------------------------------------------





Account # at Bank/Broker:    




Exchanging Investor Address:
_____________________________________________
_____________________________________________
_____________________________________________


        
Telephone:____________________________________
Country of Residence:
_____________________________________________
Taxpayer Identification Number:
_____________________________________________




Ex. B.1 – 2

--------------------------------------------------------------------------------


EXHIBIT B.2


Exchange Procedures
NOTICE TO INVESTOR
Attached are Investor Exchange Procedures for the settlement of the exchange of
3.25% Convertible Senior Notes due 2020, CUSIP 74838J AA9 (the “Notes”) of
Quidel Corporation (the “Company”) for shares of the Company’s common stock, par
value $0.001 per share (the “Shares”) pursuant to the Exchange Agreement, dated
as of June 4, 2019, between you and the Company (the “Exchange Agreement”) which
is expected to occur on or about June 17, 2019. To ensure timely settlement,
please follow the instructions for exchanging your Notes for Shares as set forth
on the following page. Capitalized terms used but not defined herein have the
meanings set forth in the Exchange Agreement.


These instructions supersede any prior instructions you received. Your failure
to comply with the attached instructions may delay your receipt of Shares for
your Notes.
If you have any questions, please contact Alton Lo of J. Wood Capital Advisors
LLC at (415) 728-2222 or alton@jwoodcapital.com.
Thank you.


Ex. B.2 – 1

--------------------------------------------------------------------------------







Delivery of Notes
You must direct the eligible DTC participant through which you hold a beneficial
interest in the Notes to post on June 17, 2019, no later than 9:00 a.m., New
York City time, one-sided withdrawal instructions through DTC via DWAC for the
aggregate principal amount of Notes (CUSIP/ISIN # 74838J AA9 / US74838JAA97) set
forth in Exhibit B.1 of the Exchange Agreement to be exchanged for Shares. It is
important that this instruction be submitted and the DWAC posted on June 17,
2019.
The DTC Participant number of The Bank of New York Mellon Trust Company, N.A.,
the Trustee, is: 901.


To receive Shares
You must direct your eligible DTC participant through which you wish to hold a
beneficial interest in the Shares to be issued upon exchange to post on June 17,
2019, no later than 9:00 a.m., New York City time, a one-sided deposit
instruction through DTC via DWAC for a number of Shares (CUSIP/ISIN # 74838J101
/ US74838J1016) equal to the aggregate Exchange Consideration per $1,000
principal amount of the Exchanged Notes set forth in Exhibit B.1 of the Exchange
Agreement. It is important that this instruction be submitted and the DWAC
posted on June 17, 2019.
American Stock Transfer & Trust Company is the Transfer Agent and Registrar for
the Common Stock.


Closing
On June 17, 2019, after the Company receives your Notes and your delivery
instructions as set forth above, and subject to the satisfaction of the
conditions to Closing as set forth in your Exchange Agreement, the Company will
deliver your Shares in respect of your Notes exchanged in accordance with the
delivery instructions above.




Ex. B.2 – 2

--------------------------------------------------------------------------------


EXHIBIT C


Under U.S. federal income tax law, a holder who exchanges Notes for Shares
generally must provide such holder’s correct TIN on IRS Form W-9 below or
otherwise establish a basis for exemption from backup withholding. A TIN is
generally an individual holder’s social security number or a holder’s employer
identification number. If the correct TIN is not provided, the holder may be
subject to a $50 penalty imposed by the IRS under Section 6723 of the Internal
Revenue Code of 1986, as amended. In addition, certain payments made to holders
may be subject to U.S. backup withholding (currently set at 28% of the payment).
If a holder is required to provide a TIN but does not have a TIN, the holder
should consult its tax advisor regarding how to obtain a TIN. Certain holders
are not subject to these backup withholding and reporting requirements. A
Non-U.S. holder must establish its status as an exempt recipient from backup
withholding and can do so by submitting a properly completed IRS Form W-8
(available from the Company), signed, under penalties of perjury, attesting to
such holder’s exempt foreign status. U.S. backup withholding is not an
additional tax. Rather, the U.S. federal income tax liability of persons subject
to backup withholding will be reduced by the amount of tax withheld. If
withholding results in an overpayment of taxes, a refund may be obtained
provided that the required information is timely furnished to the IRS. Holders
are urged to consult their tax advisors regarding how to complete the
appropriate forms and to determine whether they are exempt from backup
withholding or other withholding taxes.




Ex. C – 1